NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



MARK S. GRUNBERG; ENTCOM,                )
INC., and TBLM, INC., d/b/a THE          )
BOTTOM LINE,                             )
                                         )
              Appellants,                )
                                         )
v.                                       )      Case No. 2D18-2102
                                         )
JOHN KENNETH ANDERSON,                   )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 26, 2019.

Appeal from the Circuit Court for Lee
County; Michael T. McHugh, Judge.

Mark S. Grunberg, pro se.

Philip M. Gerson, Edward S. Schwartz
and David Markel of Gerson & Schwartz,
P.A., Miami, for Appellee.



PER CURIAM.


              Affirmed.


KELLY, SLEET, and LUCAS, JJ., Concur.